956 F.2d 1171
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert J. IMBROGNO, Petitioner,v.DEFENSE LOGISTICS AGENCY, Respondent.
No. 90-3439.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1992.

ON MOTION
Before CLEVENGER, Circuit Judge.

ORDER

1
This case was stayed on March 19, 1991 pending a decision in Anderson v. Department of Transportation, No. 91-3099.   The court has now issued a decision in Anderson.


2
Accordingly,

IT IS ORDERED THAT:

3
The case is remanded to the Merit Systems Protection Board to provide Robert J. Imbrogno with an opportunity to file a Fed.R.Civ.P. 60(b)-type motion in that forum.   See 46 M.S.P.R. 341 (1990).